DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The foreign priority application JP 2016-043474 filed on March 07, 2016 has been received in the parent application No. 15/427,254 (now US Patent No. 10,431,804) and it is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, and 12 of U.S. Patent No. 10,431,804, as evidenced by Byun et al. (US 2011/0052949).
U.S. Patent No. 10,431,804 claims a secondary battery comprising:
an electrode assembly including a first electrode and a second electrode;
an outer body having an opening and housing the electrode assembly;
a sealing plate sealing the opening and made of a conductive material;
a deformable member;

wherein the sealing plate has a first through-hole,
wherein the deformable member hermetically seals the first through-hole, and
wherein when the pressure inside the outer body becomes equal to or higher than a predetermined value, the deformable member is deformed and brings in contact the first electrode and the second electrode (claim 1).
The U.S. Patent No. 10,431,804 further claims that the deformable member is made of a conductive material, and is electrically connected to the sealing plate, and the sealing plate is electrically connected to the first electrode (claim 2).
When the first electrode and the second electrode become connected, that means that the sealing plate is connected to the conductive second electrode connecting member.
The U.S. Patent No. 10,431,804 further claims that the secondary battery includes a collector electrically connected to the second electrode, wherein the collector is disposed at a position that is in the outer body and faces the deformable member, and wherein a third through-hole is formed in a part of the collector that faces the deformable member (claim 8).
The U.S. Patent No. 10,431,804 further claims that the second electrode connecting member is disposed on the outer side of the deformable member (claim 1), but fails to claim that the second electrode connecting member is disposed on the outer side of the sealing plate.
Byun et al. teach a rechargeable battery wherein a deformable plate (61) responds to a change in pressure of the rechargeable battery and connects a first tab (67) to the cap plate (28)(par.0074, fig.4).

Byun et al. show that the first tab (67) is on the outer side of deformable plate (61) and of the cap plate (28).
Byun et al. clearly show that a second electrode connecting member is on the outer side of the deformable member and of the sealing plate in the secondary battery of the U.S. Patent No. 10,431,804, in order for the second electrode connecting member to be connected to the sealing plate by the deformation of the deformable member in response to an increase in pressure.
Therefore, the secondary battery in claims 1, 2, and 8 of the U.S. Patent No. 10,431,804 is equivalent to the secondary battery in claim 1 of the instant application.
The U.S. Patent No. 10,431,804 further claims that the sealing plate has a second recessed portion on its inner side, the first through-hole is located in the second recessed portion, the deformable member is disposed in the second recessed portion, and the periphery of the deformable member is connected by welding to the sealing plate (claim 4), same as in claim 3 of the instant application.
The U.S. Patent No. 10,431,804 further claims a secondary battery assembly comprising a plurality of secondary batteries (claim 12), same as in claim 8 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (US 2011/0052949).
With regard to claim 1, Byun et al. teach the rechargeable battery of fig.4:

    PNG
    media_image1.png
    713
    542
    media_image1.png
    Greyscale
.
	The rechargeable battery (130) comprises:
	-the electrode assembly (10), a first terminal (21) connected to the first electrode (11), and a second terminal (22) electrically connected to the second electrode (12);
	-first tab (67) electrically connected to the first terminal (21) (par.0068);
	-deformable plate (61) (par.0072);

-the case (15); and
	-the cap plate (28) coupled to the opening of the case (15)(par.0065), wherein the cap plate (28) has the short-circuit hole (25)(par.0066).
Byun et al. teach that the second electrode may be electrically coupled to the cap plate (par.0020), which implies that the cap plate is conductive. 
The electrode assembly (10), a first terminal (21) connected to the first electrode (11), and a second terminal (22) electrically connected to the second electrode (12) of Byun et al. is equivalent to the “electrode assembly including a first electrode and a second electrode” in claim 1.
The second electrode (12) of Byun et al. is equivalent to the “first electrode” in claim 1, and the first electrode (11) is equivalent to the “second electrode” in claim 1.
The case (15) of Byun et al. is equivalent to the “outer body having an opening and housing the electrode assembly” in claim 1.
The cap plate (28) of Byun et al. is equivalent to the “sealing plate sealing the opening and made of conductive material” in claim 1, and the short-circuit hole is equivalent to the “first through-hole” in claim 1.
The cap plate electrically coupled to the second electrode of Byun et al. meets the limitations of claim 1 for “the sealing plate is electrically connected to the first electrode”.
The deformable plate (61) of Byun et al. is equivalent to the “deformable member” in claim 1. Fig. 4 clearly shows that the deformable plate 
Byun et al. teach that the deformable plate (61) is electrically connected to the cap plate (28)(par.0072), and it may be made of aluminum, steel (par.0073). Therefore, the deformable plate (61) of Byun et al. meets the limitations of claim 1 for “the deformable member is made of a conductive material and is electrically connected to the sealing plate”.
The first tab (67) of Byun et al. is equivalent to the “conductive second electrode connecting member connected to the second electrode” in claim 1. Fig. 4 shows that the first tab (67) meets the limitations for “the second electrode connecting member is disposed on the outer side of the sealing plate”.
Byun et al. teach that when the internal pressure of the rechargeable battery is increased, the deformable plate (61) is deformed to electrically connect the first tab (67) and the cap plate (28)(par.0074). This meets the limitations of claim 1 for “wherein the deformable member is configured to deform when pressure inside the outer body becomes equal to or higher than a predetermined value and thereby electrically connect the sealing plate and the conductive second electrode connecting member”.
Byun et al. further show that the first terminal (21) is connected to the first electrode (11) through the first lead (31)(fig. 4, par.0037), wherein the first lead (31) is equivalent to the “a collector electrically connected to the second electrode” in claim 1.
Fig. 4 shows that the first lead (31) is inside the case (15), and it forms a 90o angle. Therefore, first lead (31) meets the limitations of claim 1 for “the collector is disposed at a position that is in the outer body and that faces the deformable member”.

Therefore, the rechargeable battery in fig.4 of Byun et al. anticipated the secondary battery in claim 1.
With regard to claim 3, fig.4 of Byun et al. shows that the cap plate (28)/sealing plate has a recessed portion on its outer side, the short-circuit hole(25)/first through-hole is located in the first recessed portion.
Fig.4 further shows that the deformable member (61) is disposed in the recessed portion of the cap plate (28).
Byun et al. teach that the deformable member is joined to the cap plate (28) by welding (par.0045).
With regard to claim 8, Byun et al. teach that a battery module comprises a plurality of batteries (par.0006).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 2011/0052949).

Byun et al. does not show that the hole in the first lead (31) has a diameter smaller that the short-circuit hole (25).
However, there are only three possibilities: the holes have the same size, the hole in the first lead (31) has a diameter smaller than the short-circuit hole (25), and hole in the first lead (31) has a diameter larger than the short-circuit hole (25).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the hole in the first lead (31) with a diameter smaller than the short-circuit hole (25), with a reasonable expectation of success.

Allowable Subject Matter
Claims 9-20 are allowed.
Byun et al. (US 2011/0052949) fail to teach a secondary battery comprising a collector electrically connected to the second electrode, wherein the collector is disposed between the sealing plate and the electrode assembly, a third through-hole is formed in the collector, and the third through-hole faces the deformable member.
There are no prior art teachings that would motivate one of ordinary skill to modify Byun et al. and obtain the secondary batteries in claims 9 and 16 of the instant application.
Claims 2 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

There are no prior art teachings that would motivate one of ordinary skill to modify Byun et al. and obtain the secondary batteries in claims 2, 6, and 7 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ANCA EOFF/Primary Examiner, Art Unit 1796